
	
		II
		111th CONGRESS
		2d Session
		S. 2952
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2010
			Mr. Franken introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish funds to rapidly create new jobs in the
		  private and public sector. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Strengthening Our Economy Through
			 Employment and Development Act.
		2.Use of
			 unexpended and repaid funds of the Troubled Asset Relief ProgramOf the amounts made available to the
			 Secretary of the Treasury under section 115 of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5225) that are unobligated as of the date
			 of enactment of this Act and of all assistance received under title I of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.) that is
			 repaid on or after the date of enactment of this Act, $10,000,000,000 shall be
			 made available to carry out the Private Sector Wage Subsidy Fund under section
			 3 and the Public Sector Energy Efficiency Promotion Fund under section
			 4.
		3.Private Sector
			 Wage Subsidy Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a fund, to be known as the
			 Private Sector Wage Subsidy Fund (referred to in this section as
			 the Fund), consisting of $5,000,000,000 made available to the
			 Fund under section 2, to enable small- and medium-sized businesses and
			 nonprofit organizations to hire eligible workers who will receive wage
			 subsidies pursuant to this section.
			(b)Allocation to
			 local areas and administration
				(1)In
			 generalThe Secretary of Labor shall allocate to each local area,
			 to carry out this section, an amount that bears the same relationship to the
			 funds made available under this section for a fiscal year, as the sum of the
			 amounts received under paragraph (2)(A) or (3) of section 133(b) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2863(b)) and under paragraph (2)(B)
			 of that section by the local area for that fiscal year bears to the total of
			 such sums received by all local areas for that fiscal year.
				(2)Local
			 areaIn this section, the term local area has the
			 meaning given the term in section 101 of the Workforce Investment Act of 1998
			 (29 U.S.C. 2801).
				(3)Administration
			 by local areas
					(A)In
			 generalEach local area that receives an amount under this
			 section shall provide allocations to businesses and nonprofit organizations in
			 the same manner as the local area provides allocations for on-the-job training
			 subsidies under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.),
			 to the extent consistent with this section.
					(B)Allocations to
			 employersEach local area that receives an amount under this
			 section shall provide allocations to businesses and nonprofit organizations
			 through twice-monthly or monthly subsidy checks for the first 9 months. The
			 allocation for months 10, 11, and 12 shall be withheld until the end of the
			 15th month, at which point the business or nonprofit organization shall verify
			 that the eligible worker is still on the payroll and shall then receive a
			 lump-sum reimbursement for months 10, 11, and 12.
					(C)FlexibilityA
			 local area that receives an amount under this section may offer customized or
			 variant subsidy arrangements with businesses and nonprofit organizations if 30
			 percent of the allocated funds have not been obligated by the local area within
			 6 months.
					(c)Availability of
			 fundsAllocation of amounts from the Fund to businesses and
			 nonprofit organizations shall be—
				(1)made available
			 not later than 90 days after the date of enactment of this Act; and
				(2)administered on a
			 first-come, first-serve basis to incentivize rapid job creation.
				(d)EligibilityA
			 business or nonprofit organization is eligible to receive an allocation from
			 the Fund for wage subsidies if such business or organization employs fewer than
			 500 individuals.
			(e)Wage
			 subsidy
				(1)In
			 generalWage subsidies allocated under this section to businesses
			 and nonprofit organizations to hire eligible workers shall be consistent with
			 the following:
					(A)1-year
			 periodA wage subsidy shall be provided for a 1-year
			 period.
					(B)Amount
						(i)In
			 generalExcept as provided in clauses (ii) and (iii), a wage
			 subsidy shall be—
							(I)50 percent of
			 total wages; or
							(II)$12 per
			 hour,
								whichever
			 amount is less.(ii)Iraq and
			 Afghanistan veteransExcept as provided in clause (iii), in the
			 case of an individual who is a veteran of military service in Iraq or
			 Afghanistan after September 11, 2001, a wage subsidy shall be—
							(I)60 percent of
			 total wages; or
							(II)$14.40 per
			 hour,
								whichever
			 amount is less.(iii)Additional
			 amount for employers that offer health insuranceNotwithstanding
			 the subsidy maximum amounts provided under clauses (i) and (ii), a business or
			 nonprofit organization that receives an allocation from the Fund for wage
			 subsidies under this section and contributes to the cost of health insurance
			 coverage for its employees shall receive an additional $1 per hour for each
			 eligible worker hired pursuant to this section to help defray the cost of
			 contributing to such coverage.
						(C)Job wage
			 minimumExcept as provided in subparagraph (D), a job for which a
			 wage subsidy is allocated under this section shall—
						(i)pay
			 not less than $10 per hour; or
						(ii)start at $9 per
			 hour with a certification from the business or nonprofit organization that the
			 wage will be increased to not less than $10 per hour by the end of the subsidy
			 period.
						(D)Minimum wage
			 requirementIf the locality in which a job for which a wage
			 subsidy is allocated under this section is located has a minimum wage
			 requirement that is more than $10 per hour, then such job shall pay not less
			 than such minimum wage requirement.
					(2)Certification
			 by employerA business or nonprofit organization that receives an
			 allocation from the Fund for wage subsidies under this section shall provide to
			 the local area a certification that includes each of the following:
					(A)The business or
			 organization will hire the employees hired under the wage subsidy program for
			 newly created positions not for vacancies in already existing positions.
					(B)The business or
			 organization will retain the employees hired under the wage subsidy program for
			 not less than 15 months.
					(C)The business or
			 organization will not displace existing workers, or reduce the hours of
			 existing workers, with the employees hired under the wage subsidy
			 program.
					(D)The business or
			 organization will offer comparable wages and the same benefits to subsidized
			 workers as comparable, existing workers.
					(E)The business or
			 organization will hire the worker for a minimum of 30 hours per week.
					(F)If the business
			 or nonprofit organization employs individuals represented by a labor
			 organization, the business or nonprofit organization will obtain sign-off by
			 the labor organization in coordination with the existing collective bargaining
			 agreement.
					(3)Failure to
			 comply with certificationThe Secretary of Labor shall promulgate
			 regulations regarding waivers of a business or nonprofit organization's
			 obligation to retain an employee hired under the wage subsidy program for not
			 less than 15 months.
				(4)Eligible
			 workers
					(A)In
			 generalA business or nonprofit organization that receives an
			 allocation from the Fund for wage subsidies under this section shall hire only
			 eligible workers to receive such wage subsidies.
					(B)Eligible
			 workers definedIn this section, the term eligible
			 worker means an individual who—
						(i)has
			 exhausted the individual's State-funded unemployment insurance benefits (as
			 verified by the State or local department of labor or similar entity);
			 or
						(ii)has been
			 unemployed for not less than 6 months.
						(f)Administrative
			 costsOf the funds allocated to each local area under this
			 section, not more than 10 percent may be used by the local areas for costs and
			 expenses for administration, marketing, job placement, and program support
			 services.
			4.Public Sector
			 Energy Efficiency Promotion Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a fund, to be known as the
			 Public Sector Energy Efficiency Promotion Fund (referred to in
			 this section as the Fund), consisting of such amounts as are
			 made available to the Fund under section 2.
			(b)Grants
				(1)In
			 generalOn request by the Secretary of Energy (referred to in
			 this section as the Secretary), the Secretary of the Treasury
			 shall transfer from the Fund to the Secretary such amounts as the Secretary
			 determines are necessary to distribute grants to States to provide funds to
			 retrofit public buildings to increase energy efficiency.
				(2)Reservation for
			 indian tribesThe Secretary shall reserve 1 percent of amounts
			 transferred under paragraph (1) to award grants to Indian tribes to carry out
			 activities described in this section.
				(c)Allocation to
			 StatesGrants made available under this section shall be
			 allocated to States in accordance with section 543(c) of the Energy Security
			 and Independence Act of 2007 (42 U.S.C. 17153(c)).
			(d)Distribution to
			 political subdivisionsA State that receives a grant under this
			 section—
				(1)may retain not
			 more than 30 percent of the amount of the grant; and
				(2)shall distribute
			 the remainder of the grant to political subdivisions of the State through an
			 application process.
				(e)Unobligated
			 fundsAny grant amounts not obligated by the date that is 1 year
			 after the date of the receipt of the grant by the State or Indian tribe shall
			 be—
				(1)returned to the
			 Treasury of the United States; and
				(2)transferred to
			 the Private Sector Wage Subsidy Fund established under section 3.
				(f)Use of
			 funds
				(1)In
			 generalSubject to paragraphs (2) and (3), funds made available
			 under this section may be used only—
					(A)to retrofit
			 public housing for increased energy efficiency;
					(B)to retrofit
			 public buildings, libraries, and schools for increased energy
			 efficiency;
					(C)to retrofit
			 vacant or foreclosed homes for increased energy efficiency; or
					(D)if there are not
			 sufficient projects to carry out energy efficiency retrofits described in
			 subparagraphs (A) through (C), to restore and refurbish public
			 buildings.
					(2)PriorityIn
			 using funds made available under this section, a State, political subdivision
			 of a State, or Indian tribe shall give priority to projects that were
			 identified by the State or Indian tribe before the date of enactment of this
			 Act.
				(3)Energy
			 efficiency
					(A)In
			 generalThe Secretary of Energy, in coordination with the
			 Secretary of Housing and Urban Development, shall create standards for
			 measurement and verification of energy efficiency in residential buildings,
			 commercial buildings, and federally funded housing facilities.
					(B)AdministrationIn
			 creating the standards described in subparagraph (A), the Secretary of Energy
			 shall include the following—
						(i)the
			 2009 International Energy Conservation Code (IECC) or equivalent for
			 residential buildings or the ASHRAE 90.1–2007 standard or equivalent for
			 commercial buildings;
						(ii)a
			 maximum window U–factor of .30 and a maximum solar heat gain factor of .30 for
			 both residential and commercial buildings;
						(iii)certification
			 of building energy and environment auditors, inspectors, and raters by the
			 Residential Energy Services Network or an equivalent certification system, as
			 determined by the Secretary;
						(iv)certification or
			 licensing of building energy and environmental retrofit contractors by the
			 Building Performance Institute or an equivalent certification or licensing
			 system, as determined by the Secretary;
						(v)use
			 of equipment and procedures of the Building Performance Institute, the
			 Residential Energy Services Network, or other appropriate equipment and
			 procedures (such as infrared photography and pressurized testing and tests for
			 water use and indoor air quality), as determined by the Secretary, to test the
			 energy and environmental efficiency of buildings effectively;
						(vi)determination of
			 energy savings in a performance-based building retrofit program through—
							(I)in the case of
			 residential buildings, comparison of before and after retrofit scores on the
			 Home Energy Rating System Index, if the final score is produced by an objective
			 third party, or compliance with 2009 IECC, as well as a maximum window U–factor
			 of .30 and a maximum solar heat gain factor of .30;
							(II)in the case of
			 commercial buildings, benchmarks set by the Environmental Protection Agency, or
			 compliance with the ASHRAE 90.1 2007 standard or equivalent, as well as a
			 maximum window U–factor of .30 and a maximum solar heat gain factor of .30;
			 and
							(III)in the case of
			 residential and commercial buildings, use of a program that is approved by the
			 Administrator of the Environmental Protection Agency and subject to appropriate
			 software standards and verification of at least 15 percent of all work
			 completed;
							(vii)suggested
			 guidelines for using—
							(I)the Energy Star
			 portfolio manager;
							(II)the Home Energy
			 Rating System rating system;
							(III)home
			 performance improvements approved under the Energy Star program; and
							(IV)any other tools
			 associated with applicable retrofit programs; and
							(viii)requirements,
			 energy building codes, standards, or guidelines for renovation and postretrofit
			 inspection and confirmation of work and energy savings.
						(g)Competitive
			 biddingAny project carried out under this section that requires
			 an outside contractor shall be subject to a competitive bidding process.
			(h)Davis-Bacon
			 compliance
				(1)In
			 generalAll laborers and mechanics employed on projects funded
			 directly by or assisted in whole or in part by this section, under any
			 contractor or subcontractor, shall be paid wages at rates not less than those
			 prevailing on projects of a character similar in the locality as determined by
			 the Secretary of Labor in accordance with subchapter IV of chapter 31 of title
			 40, United States Code.
				(2)AuthorityWith
			 respect to the labor standards specified in this subsection, the Secretary of
			 Labor shall have the authority and functions set forth in Reorganization Plan
			 Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title
			 40, United States Code.
				(i)Administrative
			 costsOf the funds made available to carry out this section, not
			 more than—
				(1)1 percent may be
			 used by the Secretary of Energy for administrative costs; and
				(2)4 percent of
			 funds may be used by States and Indian tribes that receive grants under this
			 section for administrative costs.
				5.EvaluationAfter the termination date described in
			 section 6(a), the Secretary of Labor shall conduct an evaluation of job
			 creation effectiveness of programs carried out with funds made available under
			 this Act.
		6.Sunset
			(a)In
			 generalThe Private Sector
			 Wage Subsidy Fund established under section 3, the Public Sector Energy
			 Efficiency Promotion Fund established under section 4, and the authorization of
			 amounts made available to carry out such Funds shall terminate on the date that
			 is 2 years after the date of enactment of this Act.
			(b)Amounts
			 returned to TreasuryAny amounts that are in the Funds described
			 in subsection (a) on the date of termination described in subsection (a) shall
			 be returned to the Treasury of the United States.
			
